Citation Nr: 0118790	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-07 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
also claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf.   

2.  Entitlement to service connection for aching muscles and 
joints, also claimed as manifestations of an undiagnosed 
illness associated with service in the Persian Gulf. 

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1987 to August 
1991, with service in Southwest Asia from September 1990 to 
April 1991 in support of Operation Desert Storm.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  The appellant currently resides 
within the jurisdiction of the Detroit, Michigan VARO.    

The issue of entitlement to service connection for aching 
muscles and joints, also claimed as manifestations of an 
undiagnosed illness associated with service in the Persian 
Gulf, will be discussed in the REMAND portion of this 
decision.  

In the July 1999 rating action, the RO denied the appellant's 
claim of entitlement to service connection for infertility, 
also claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf.  Subsequently, 
the appellant filed a timely appeal.  However, the Board 
observes that in the appellant's March 2001 hearing at the RO 
before the undersigned Board member, the appellant withdrew 
his claim for service connection for infertility.  
Accordingly, this issue is not before the Board for appellate 
consideration.






FINDINGS OF FACT

1.  There is no competent medical evidence that the 
appellant's current skin disorder, diagnosed as folliculitis, 
is related to his period of active military service, nor is 
there any objective evidence that the appellant currently 
suffers from a skin disorder which cannot be attributed to a 
known diagnosis.   

2.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current low back 
disability, diagnosed as chronic lumbar strain, and his 
period of active service.


CONCLUSIONS OF LAW

1.  The appellant's skin disorder, currently diagnosed as 
folliculitis, was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [to be codified at 
38 U.S.C.A. § 5103A].  

2.  The appellant's skin disorder, currently diagnosed as 
folliculitis, is not shown to be due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[to be codified at 38 U.S.C.A. § 5103A]; 38 C.F.R. §§ 3.303, 
3.317 (2000).

3.  A low back disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C.A. § 5103A].



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the outset, the Board notes that the appellant's service 
medical records are missing.  The information of record 
reflects that in January and March 1997, search efforts were 
undertaken by the National Personnel Records Center (NPRC) in 
order to obtain any service medical records for the 
appellant.  Moreover, in May 1997, a search was conducted by 
the Army Reserve Personnel Center (ARPERCEN).  As stated 
above, those efforts were unsuccessful in locating the 
appellant's service medical records.  Thus, in a September 
1997 Formal Finding by the Waco RO, the RO determined that 
all efforts to obtain the needed service records or military 
information had been exhausted and that further efforts were 
futile.  Accordingly, the RO concluded that the appellant's 
service medical records were unavailable and that the claims 
should be decided on the evidence of record.  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Army from March 1987 to August 1991.  The 
form reflects that the appellant's Military Occupational 
Specialty (MOS) was as a track vehicle repairer.  According 
to the form, the appellant also served in Southwest Asia from 
September 1990 to April 1991 in support of Operation Desert 
Storm. 

In October 1997, the appellant underwent a VA examination.  
At that time, he stated that during his first period of 
active duty, he injured his lower back while lifting a 200 
pound transmission.  The appellant indicated that at the time 
of the injury, he felt something "pop."  He noted that at 
present, his pain was aggravated by lifting and that he had 
six to eight attacks per year, lasting up to one week at a 
time.  The appellant further noted that due to his "Gulf War 
sickness," he developed a rash.  He stated that he had a few 
lesions on his skin, including one on the nape of his neck 
which was burned off by bifurcation.  The appellant indicated 
that the lesion recurred and that although it was removed a 
second time, it subsequently recurred.  According to the 
appellant, he also had a rash on his genitals which was 
frozen off and had not recurred.  

The physical examination of the appellant's skin showed that 
there was a 3 x 8 millimeter area on the nape of the 
appellant's neck at about the C5 level, which was very mildly 
elevated and nontender.  The 3 x 8 area was a keloid, and 
there was no active lesion.  There was another area on the 
appellant's right shoulder which had a very slight depression 
and was approximately one centimeter in size.  There was no 
keloid.  There was an area on the abdomen in the left lower 
quadrant which was approximately 5 x 5 millimeters in size 
and was slightly elevated and mildly keloid.  No lesions were 
seen on the scrotum.  In regard to the appellant's 
musculoskeletal system, the appellant's back extended to 30 
degrees and flexed to 70 degrees.  There was 45 degrees of 
rotation to either side, and 30 degrees of lateral flexion to 
either side.  Straight leg raising was negative.  The 
diagnoses included the following: (1) chronic lumbar strain, 
and (2) folliculitis on occasion, stable. 

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that during service, his MOS was as a tank 
mechanic.  (T.1).  The appellant stated that on one occasion, 
he was lifting a transmission and he immediately felt a sharp 
pain in his lower back.  (T.3,4).  He indicated that he 
sought medical treatment, was given Motrin, and was placed on 
light duty for a few days.  (T.4).  The appellant noted that 
he injured his back again while he was serving in the Persian 
Gulf.  (Id.).  According to the appellant, during that period 
of time, he was transporting parts and had to "do a lot of 
heavy lifting."  (Id.).  The appellant revealed that at 
present, he had intermittent low back pain.  (Id.).  He noted 
that the pain would last for either a couple of days or for a 
week or two, and that it would go away for a period of time 
before it would return.  (Id.).  In regard to his skin rash, 
the appellant stated that on one occasion while he was 
serving in the Persian Gulf, he was asleep in his tent when 
his troop was awakened by the squad leader and told to put 
their gas masks on.  (T.5).  He indicated that there was a 
"big cloud of white smoke" in the tent as he put his gas 
mask on and he kept his mask on for a couple of hours.  
(Id.).  According to the appellant, after his exposure to the 
"white cloud," he developed irritations to his hands and 
legs, and a spot on his head.  (T.6).  The appellant noted 
that at present, he had "break outs" all over his body.  
(T.8).  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record shows that the appellant underwent a VA 
examination in October 1997 for his low back and skin 
complaints.  In addition, the appellant and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claims, including at 
a Travel Board hearing.  Moreover, the Board recognizes that, 
as previously stated, the appellant's service medical records 
are missing and have not been discovered despite an 
exhaustive search by VA.  The fact that they are missing is 
regrettable, but as all efforts were expended to recover them 
to no avail, a remand for yet another attempt to obtain the 
appellant's service medical records would be futile.  In the 
July 1999 rating action, the appellant was duly apprised of 
the above situation.  The claims for service connection for a 
skin rash, also claimed as a manifestation of an undiagnosed 
illness associated with service in the Persian Gulf, and for 
service connection for a low back disability, are thus ready 
for appellate review.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) (There is a breach of the duty to assist when VA 
fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency).       

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  No further 
development is required in order to comply with VA's duty to 
assist.


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Service connection may also be granted on the basis of a 
post- service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

To summarize, the appellant contends that while he was 
serving in Southwest Asia during the Persian Gulf War, he was 
exposed to a "white cloud" of smoke and subsequently 
developed irritations on his hands, legs, and head.  The 
appellant maintains that his current skin disorder is a 
manifestation of an undiagnosed illness associated with his 
service in the Persian Gulf.  In the alternative, the 
appellant contends that his current skin disorder is related 
to his period of active service.  In addition, the appellant 
also maintains that during service, he injured his back while 
lifting a transmission.  The appellant states that subsequent 
to his in-service injury, he has suffered from intermittent 
low back pain.  He contends that his current low back 
disability is related to his period of active service.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his skin disorder is a manifestation of an undiagnosed 
illness associated with his service in the Persian Gulf, or 
in the alternative, that his skin disorder is related to 
service, is not competent evidence.  Moreover, his opinion 
that his low back disability is related to service is also 
not competent evidence. 


Entitlement to service connection for a 
skin disorder, also claimed as a 
manifestation of an undiagnosed illness 
associated with service in the Persian 
Gulf  

In the instant case, the appellant is claiming service 
connection for a skin disorder both on a direct basis as well 
as on the basis of his having served in the Southwest Asia 
theater of operations during the Persian Gulf War.  As to 
such latter basis, service connection may be established for 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 
U.S.C.A. § 1117.

The regulations in 38 C.F.R. § 3.317 provide further 
guidance, stating that VA shall pay compensation to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, the 
pertinent ones listed in 38 C.F.R. § 3.317(b) (2000) as 
fatigue, neurological signs or symptoms, neurophysiological 
signs or symptoms, sleep disturbances, and gastrointestinal 
signs or symptoms, provided that such disability became 
manifest either during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and the disabilities claimed to 
be due to undiagnosed illness cannot be attributed to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities which have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

However, compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

38 C.F.R. § 3.317(c) (2000)

As evidenced by the record, the Board finds that the 
appellant's complaints of a rash and lesions on his skin have 
been associated with the diagnosis of folliculitis, as shown 
in his October 1997 VA examination.  The Board notes that the 
provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses.  Therefore, since the appellant's complaints of a 
rash and lesions on his skin have been attributed to a known 
clinical diagnosis, there is no entitlement under 38 C.F.R. § 
3.317.  Since there is, of record, medical evidence 
attributing the appellant's skin disorder to a clinically-
diagnosed disorder, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 must be denied.

To the extent the appellant claims a skin disorder on a 
direct basis, the Board finds that the claim must also be 
denied.  The Board notes that, as previously stated, the 
Court has held that in order to establish service connection, 
there must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  Rabideau, 2 Vet. App. at 141, 143.  The 
Board notes that while the above evidence shows that the 
appellant has a current skin disorder, diagnosed as 
folliculitis, there is no competent medical evidence of 
record that establishes a nexus, or link, between any 
currently diagnosed skin disorder and the appellant's 
military service.  Therefore, in light of the above, the 
Board concludes that the appellant's skin disorder, currently 
diagnosed as folliculitis, was not incurred in or aggravated 
by service.  Accordingly, service connection for a skin 
disorder on a direct basis is denied.   


Entitlement to service connection for a 
low back disability

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau, 2 Vet. 
App. at 141, 143.  The Board notes that while the evidence of 
record shows that the appellant has a current low back 
disability, diagnosed as chronic lumbar strain in the 
appellant's October 1997 VA examination, there is no 
competent medical evidence of record that establishes a 
nexus, or link, between any currently diagnosed low back 
disability and the appellant's military service.  The 
appellant has not provided any credible medical statements 
that would etiologically link his low back disability with 
active duty service.  Therefore, in light of the above, the 
Board concludes that the appellant's low back disability, 
currently diagnosed as chronic lumbar strain, was not 
incurred in or aggravated by service.  Accordingly, service 
connection for a low back disability is denied.  




ORDER

Entitlement to service connection for a skin disorder, also 
claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf, is denied.  

Entitlement to service connection for a low back disability 
is denied.   


REMAND

As previously stated, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Because of the change in the law brought about 
by the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In December 1996, the appellant underwent a VA Persian Gulf 
examination.  At that time, he complained of joint pain in 
his knees, ankles, hands, elbows, wrists, lower back, neck, 
and shoulders since 1991.  The appellant stated that at 
present, he had daily joint pain all over his body and that 
his knees would "pop a lot."  He noted that his joint pain 
lasted all day long.  The appellant indicated that while he 
was stationed in Southwest Asia during the Persian Gulf War, 
he lived in tents, vehicles, and open fields.  According to 
the appellant, he took all of his immunization shots, 
including Anthrax, and he took the nerve gas antidote 
approximately once a week.  Following the physical 
examination, the diagnosis was of arthralgias.   

In December 1996, the Waco RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Austin, Texas, 
from December 1996 to August 1997.  The records show that in 
May 1997, the appellant was treated after complaining of 
achiness in his arms and legs.  Following the physical 
examination, the diagnosis was of arthralgia.  The records 
also reflect that in August 1997, the appellant was treated 
after complaining of continued achiness, fatigue, and 
discomfort in his left arm area.  At that time, he stated 
that he had recently been participating in outdoor weight 
lifting and was lifting 100 to 150 pounds.  Following the 
physical examination, he was diagnosed with tendonitis 
secondary to overuse.

In October 1997, the appellant underwent a VA examination.  
At that time, he stated that he had pain in his wrists, 
ankle, knees, and left biceps.  According to the appellant, 
his bones would "pop" and he had aches all over his body.  
He reported that he had pain in his knees before he went to 
Saudi Arabia, and that the rest of his aches and pains 
developed after his return to the United States. 

The physical examination of the appellant's musculoskeletal 
system showed that there were no abnormalities of the joints 
or muscles.  There was some swelling, but there was no 
enlargement in any of the joints or muscles.  The appellant's 
back extended to 30 degrees and flexed to 70 degrees.  There 
was 45 degrees of rotation to either side, and 30 degrees of 
lateral flexion to either side.  Straight leg raising was 
negative.  The knees extended to zero degrees and flexed to 
125 degrees.  There was no joint line tenderness, and there 
was crepitus on both knees when the knees were extended.  The 
diagnosis was of arthralgias and myalgias, undiagnosable.  
The examining physician stated that a bone scan was ordered 
to look for degenerative joint disease, but that the 
appellant failed to undergo the procedure.  It was the 
examiner's opinion that if a bone scan had been taken, it 
would have been normal and that the appellant's arthralgias 
remained un-diagnosible.

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, in regard to his 
aching joints and muscles, the appellant testified that he 
first started experiencing those problems while he was in the 
Persian Gulf.  (T.5).  The appellant related the "white 
cloud" incident and stated that after his exposure to the 
"white cloud," he started to experience pain in his muscles 
and joints.  (T.5,6).  The appellant reported that at 
present, he would wake up in the middle of the night with 
cramps in his legs and joints.  (T.6).  He noted that he took 
medication for the pain.  (Id.).  

As previously stated, service connection may be established 
for chronic disability resulting from an undiagnosed illness 
(or combination of undiagnosed illnesses) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117.  Thus, in light of the appellant's 
October 1997 VA examination and the VA examiner's opinion 
that the his arthralgias were undiagnosible, the Board is of 
the opinion that another VA examination, as specified in 
greater detail below, should be performed.  The statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim includes a contemporaneous and 
thorough examination when appropriate.  Littke v. Derwinski, 
1 Vet. App. 90 (1990). 

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §  3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names and addresses 
of all medical care providers, both 
private and VA, who have treated him at 
any time including following service, for 
aching muscles and joints.  With any 
necessary authorization from the 
appellant, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response to 
this request, which have not been 
previously secured.  The RO should also 
inform the appellant of any records it has 
been unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A (b)(2).

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by an appropriate specialist, 
if available, to determine the nature and 
extent of any aching muscles and joints.  
All indicated studies, to specifically 
include x-rays, should be performed.  The 
examiner is requested to review the 
appellant's claims file.  After a review 
of the examination findings and the 
entire evidence of record, to 
specifically include the appellant's 
October 1997 VA examination and the VA 
examiner's opinion that the appellant's 
arthralgias were undiagnosible, the 
examiner should determine whether or not 
the appellant has any aching muscles and 
joints.  If aching muscles and joints are 
present, the examiner should then offer 
an opinion as to whether the appellant's 
aching muscles and joints can or cannot 
be attributed to a known clinical 
diagnosis.  A complete rationale for any 
opinion expressed should be included in 
the examination report.   

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



